Opinion issued April 11, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00091-CR
____________

IVAN RAY THURMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 14
Harris County, Texas
Trial Court Cause No. 1076343



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing, sworn
to by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.